United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                February 14, 2006


                                       Before

                   Hon. DIANE P. WOOD, Circuit Judge


NATIVE AMERICAN ARTS, INCORPORATED,             ]   Appeal from the United
an Illinois Corporation, as the                 ]   States District Court for
assignee of Bloom Brothers, a                   ]   the Northern District of
Division of Stravina Operating                  ]   Illinois, Eastern Division.
Company, L.L.C.,                                ]
        Plaintiff-Appellant,                    ]   No. 03 C 7233
                                                ]
No. 04-3861                       v.            ]   Charles P. Kocoras,
                                                ]        Chief Judge.
HARTFORD CASUALTY INSURANCE                     ]
COMPANY, an Indiana Corporation,                ]
and HARTFORD INSURANCE COMPANY                  ]
OF THE MIDWEST, an Indiana                      ]
Corporation,                                    ]
        Defendants-Appellees.                   ]
                                                ]

      Upon consideration of the PLAINTIFF-APPELLANT’S MOTION TO
CORRECT COURT’S JANUARY 25, 2006 OPINION, filed on February 9, 2006,
by counsel for the appellant,

       IT IS ORDERED that the motion is GRANTED. The opinion issued on
January 25, 2006, is AMENDED as follows: The second sentence of the second
paragraph on page 3 shall be replace by the following sentence: “Stravina paid NAA
$300,000 and agreed on a “settlement value” for NAA of $6 million, which NAA
could seek through an assignment of Stravina’s rights under its old insurance
policies.”